                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

BRENDAN NASBY,                   )                     3:17-CV-0447-MMD-CBC
                                 )
           Plaintiff,            )                     MINUTES OF THE COURT
                                 )
     vs.                         )                     October 30, 2019
                                 )
STATE OF NEVADA, et al.,         )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

     Plaintiff’s motion to extend the deadline to file opposition to defendants’ motion for
summary judgment (ECF No. 66) is GRANTED. Plaintiff shall have to and including
Tuesday, November 12, 2019 to file an opposition to defendants’ motion.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
